Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00404-CV

                   IN THE INTEREST OF D.T.C.L. and B.J.K., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00985
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 28, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice